In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00179-CV
                 ___________________________

  TRANSITIONAL HOSPITALS CORPORATION OF TEXAS, INC. D/B/A
KINDRED HOSPITAL-TARRANT COUNTY, AND KINDRED HEALTHCARE
                OPERATING, INC., Appellants

                                 V.

MARTHA ALEXIS MCCUE ON BEHALF OF WILLIAM JOHNSON, Appellee



               On Appeal from the 96th District Court
                      Tarrant County, Texas
                  Trial Court No. 096-308076-19


             Before Sudderth, C.J.; Kerr and Birdwell, JJ.
           Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       On June 14, 2021, Appellants Transitional Hospitals Corporation of Texas, Inc.

d/b/a Kindred Hospital-Tarrant County and Kindred Healthcare Operating, Inc.

filed a notice of appeal of the trial court’s April 27, 2021 order denying arbitration.

       Because an interlocutory appeal of an order denying arbitration is accelerated,

see Tex. Civ. Prac. & Rem. Code Ann. §§ 51.016, 171.098; Tex. R. App. P. 28.1(a), we

notified Appellants of our concern that their notice of appeal had not been timely

filed, thus depriving us of jurisdiction. See Tex. R. App. P. 26.1(b), 26.3, 28.1(b). We

warned Appellants that we could dismiss the appeal for want of jurisdiction unless

they filed a response showing grounds for continuing the appeal within 10 days of our

notice. See Tex. R. App. P. 44.3.

       Appellants filed a response, but it does not show grounds for continuing the

appeal.1 Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).

                                                        /s/ Bonnie Sudderth
                                                        Bonnie Sudderth
                                                        Chief Justice


       1
        In their response, Appellants agreed that their notice of appeal was not timely
filed but argue that they are entitled to challenge the trial court’s order by petition for
writ of mandamus. They do not ask us to construe their notice of appeal and
response as a petition for writ of mandamus. Instead, they state that they are
“awaiting certified copies of the Court’s pleadings, and transcript of hearing on their
Motion to Compel Arbitration and will file their Petition for Writ of Mandamus promptly
upon receiving copies of the same.” [Emphasis added.]


                                            2
Delivered: July 15, 2021




                           3